Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered October 22, 2012, which denied defendants’ motion for summary judgment dismissing the claims for delay damages, and granted plaintiffs motion for summary judgment determining, pursuant to an arbitration award, that defendants are responsible for 15% of the subject delays, unanimously affirmed, with costs.
The motion court correctly declined to determine the scope of the arbitration award apportioning responsibility for the subject delays, specifically, whether the arbitrators regarded the delays as concurrent or consecutive (see Rembrandt Indus. v Hodges Intl., 38 NY2d 502 [1976]), on the ground that that issue was determined by a court of coordinate jurisdiction in confirming the award.
Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Manzanet-Daniels and Gische, JJ.